Case: 20-10132    Document: 00515857992        Page: 1    Date Filed: 05/11/2021




          United States Court of Appeals
               for the Fifth Circuit                                United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       May 11, 2021
                                No. 20-10132
                                                                      Lyle W. Cayce
                                                                           Clerk
   Tyrone Jamaal Williams,

                                                         Plaintiff—Appellant,

                                    versus

   Hunt County, Texas Sheriff Department; Sergeant
   Messick; Hunt County, Texas Sheriff Office
   Classification/Administration Department; Randy
   Meeks, Hunt County, Texas Sheriff; Captain Sherman; Nurse
   Jana, Hunt County, Texas Sheriff Department Head of the Medical
   Department; Transport Officer Ackers; Nurse Angela, Hunt
   County, Texas Sheriff Office Medical Officer; Sergeant Lunsford,
   Hunt County, Texas Sheriff Department Officer; Lieutenant Stroud,
   Hunt County, Texas Sheriff Officer,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:17-CV-3264
   Case: 20-10132        Document: 00515857992           Page: 2    Date Filed: 05/11/2021




                                          No. 20-10132



Before Dennis, Southwick, and Engelhardt, Circuit Judges.
Per Curiam:*
       Tyrone Jamaal Williams, then a pretrial inmate detained at the Hunt County
Detention Center in Greenville, Texas, filed a 42 U.S.C. § 1983 lawsuit against the Sheriff’s
Department of Hunt County and various prison officials. He now moves for leave to
proceed in forma pauperis (IFP) in this appeal. By moving this court for leave to proceed
IFP, Williams is challenging the district court’s determination that his appeal is not taken
in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
       “This court must examine the basis of its jurisdiction, on its own motion, if
necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). An untimely notice of
appeal in a civil case deprives this court of jurisdiction. Bowles v. Russell, 551 U.S. 205, 213-
14 (2007). Because Williams did not file a timely notice of appeal from the district court’s
judgment dismissing his § 1983 lawsuit for failure to state a claim, this court lacks
jurisdiction over the instant appeal. See id.; Fed. R. App. P. 4(a)(1)(A).
       Accordingly, the appeal is DISMISSED for lack of jurisdiction. The IFP motion
is DENIED as moot.




              *
                Pursuant to 5th Circuit Rule 47.5, the court has determined that this
       opinion should not be published and is not precedent except under the limited
       circumstances set forth in 5th Circuit Rule 47.5.4.




                                               2